GrOODE, J.
(conchrring). — In this case the appeal was taken from the judgment of a justice of the peace during the April term, 1902, of the circuit court, to which, under the statutes, the appeal was returnable. That term passed, as did likewise the June and December terms of the circuit court, and the February term convened; meanwhile no notice of appeal had been given by the appellant.
The majority of the court deem it unnecessary to decide what the effect of section 3366, of the Devised Statutes of 1899, is as to requiring notice of appeal to be given during the term of the circuit court at which the appeal is returnable, if taken while the circuit court is in session. The general purpose of the statutes in regard to forcible entry and detainer and unlawful detainer actions is to expedite their determination as much as possible, and in pursuance of this policy, an appeal taken from the justice’s judgment during a term of the circuit court to which the appeal lies, is made returnable to that term. Whether it is necessary to give notice at that term by virtue of the new enactment (section 3366, supra) is a point which does not necessarily arise *54for decision on this record. We think, however, that the section of the statutes last mentioned is at least so far operative that if the second term, after the appeal is taken, goes by without notice, as happened in this ease, the appellant is delinquent and the appeal may be dismissed on motion of the respondent. For this reason we think the judgment should be affirmed.
Reyburn, J. concurs in this opinion.